 


Exhibit 10.5
AWARD NOTICE
UNDER THE AMAG PHARMACEUTICALS, INC.
LONG-TERM INCENTIVE PLAN
Name of Participant: ________________
No. of Restricted Stock Units: _________ (the “Target Award”)
Grant Date of Target Award: ___________
Performance Measurement Period: ___________
Pursuant to the AMAG Pharmaceuticals, Inc. Long-Term Incentive Plan (the “LTI
Plan”) under the Company’s Third Amended and Restated 2007 Equity Incentive Plan
(the “2007 Plan”), AMAG Pharmaceuticals, Inc. (the “Company”) has selected the
Participant named above to be awarded the Target Award specified above, subject
to the terms and conditions of the LTI Plan, the 2007 Plan and this Award
Notice. Capitalized terms used but not defined in this Award Notice shall have
the meaning given such terms in the LTI Plan. A copy of the LTI Plan is attached
hereto as Exhibit A.
1.Acceptance of Award. The total number of Restricted Stock Units that may be
earned by the Participant (if any) shall be determined by the Company’s
performance for the Performance Measurement Period specified above, as set forth
in Section 4(b) of the LTI Plan. The actual number of Restricted Stock Units
that may be earned could be up to 150% of such Target Award and could also be
lower than the Target Award and could be zero.
2.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Participant, and
any shares of Stock issuable with respect to the Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of until (i)
the Restricted Stock Units have vested as provided in the LTI Plan and this
Agreement and (ii) shares of Stock have been issued to the Participant in
accordance with the terms of the LTI Plan and this Agreement.
3.Termination of Business Relationship.
(a)If, at any time prior to the conclusion of the Performance Measurement
Period, the Participant’s Business Relationship terminates for any reason, the
Participant shall automatically forfeit the right to receive any portion of the
Award.
(b)“Business Relationship” means service to the Company or any of its
Subsidiaries, or its or their successors, in the capacity of an employee,
officer, director, consultant or advisor. For purposes hereof, a Business
Relationship shall not be considered as having terminated during any military
leave, sick leave, or other leave of absence if approved in writing by the
Company


1

--------------------------------------------------------------------------------




and if such written approval, or applicable law, contractually obligates the
Company to continue the Business Relationship of the Participant after the
approved period of absence (an “Approved Leave of Absence”). For purposes
hereof, a Business Relationship shall include a consulting arrangement between
the Participant and the Company that immediately follows termination of
employment, but only if so stated in a written consulting agreement executed by
the Company.
4.Sale Event. Upon a Sale Event, the Award shall be treated as specified in
Section 4(c) of the LTI Plan.
5.Issuance of Shares.
(a)Each Restricted Stock Unit relates to one share of the Company’s Stock.
Shares of Stock (if any) shall be issued and delivered to the Participant in
accordance with the terms of this Award Notice and of the LTI Plan upon
compliance to the satisfaction of the Administrator with all requirements under
applicable laws or regulations in connection with such issuance and with the
requirements hereof and of the LTI Plan. The determination of the Administrator
as to such compliance shall be final and binding on the Participant.
(b)Subject to Section 3, as soon as practicable following the conclusion of the
Performance Measurement Period (the “Vesting Date”) and the determination of the
number of Restricted Stock Units earned in accordance with Section 4 of the LTI
Plan, the vested Restricted Stock Units, if any, will be settled in an equal
number of shares of Stock (the “Issuance Date”); provided, however, if the
Vesting Date shall occur during either a regularly scheduled or special
“blackout period” wherein the Participant is precluded from selling shares of
Stock, the receipt of the corresponding underlying shares issuable with respect
to such Vesting Date pursuant to the Plan shall be deferred until after the
expiration of such blackout period unless such underlying shares are covered by
a previously established Company-approved 10b5-1 plan of the Participant, in
which case the underlying shares shall be issued in accordance with the terms of
such 10b5-1 plan; provided, however, that the issuance of such shares shall not
be deferred any later than the later of: (a) December 31st of the calendar year
in which such vesting occurs, or (b) the 15th day of the third calendar month
following such Vesting Date, and if such settlement occurs while either a
regularly scheduled or special “blackout period” is still in effect, neither the
Company nor the Participant may sell any shares issued in settlement thereof to
satisfy any tax or withholding obligations except in compliance with the
Company’s Statement of Company Policy Regarding Insider Training and other
applicable requirements and laws.
(c)Until such time as shares of Stock are issued to the Participant pursuant to
the terms hereof and of the LTI Plan, the Participant shall have no rights as a
stockholder with respect to any shares of Stock underlying the Restricted Stock
Units, including but not limited to any voting rights.
6.Incorporation of Plans. Notwithstanding anything herein to the contrary, this
Award Notice shall be subject to and governed by all the terms and conditions of
the LTI Plan, including the powers of the Administrator set forth in Section 3
of the LTI Plan, as well as all the terms and conditions of the Company’s 2007
Plan.


2

--------------------------------------------------------------------------------




7.Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for income tax purposes, the
Participant will pay to the Company or, if appropriate, any of its Subsidiaries,
or make arrangements satisfactory to the Administrator regarding the payment of,
any United States federal, state or local or foreign taxes of any kind required
by law to be withheld with respect to such amount. The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Participant a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the minimum withholding amount due.
8.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.
9.No Obligation to Continue Business Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Participant’s Business Relationship, and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the Business Relationship of the Participant at any
time.
10.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
11.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Participant (i) authorizes
the Company to collect, process, register and transfer to the Relevant Companies
all Relevant Information; (ii) waives any privacy rights the Participant may
have with respect to the Relevant Information; (iii) authorizes the Relevant
Companies to store and transmit such information in electronic form; and (iv)
authorizes the transfer of the Relevant Information to any jurisdiction in which
the Relevant Companies consider appropriate. The Participant shall have access
to, and the right to change, the Relevant Information. Relevant Information will
only be used in accordance with applicable law.
12.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business to the attention of the Company’s Treasurer and
shall be mailed or delivered to the Participant at the address on file with the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing.


3

--------------------------------------------------------------------------------




SIGNATURE PAGE TO AMAG PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
AMAG PHARMACEUTICALS, INC.
 
 
By:
 
Name: William K. Heiden
 
Title: President and Chief Executive Officer



The foregoing Award is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned, and the undersigned acknowledges receipt of
a copy of this entire Agreement, a copy of the 2007 Plan, and a copy of the 2007
Plan’s related prospectus. Electronic acceptance of this Agreement pursuant to
the Company’s instructions to the Participant (including through an online
acceptance process) is acceptable.
    
Dated:
 
 
 
 
 
 
Participant's Signature
 
 
 
 
 
 
 
Participant's name and address:
 
 
 
 
 
 
 
 
 
 
 
 





 






4

--------------------------------------------------------------------------------




Exhibit A
AMAG PHARMACEUTICALS, INC.
LONG-TERM INCENTIVE PLAN
1.Purpose
This Long-Term Incentive Plan (the “Plan”) is intended to provide an incentive
for superior work and to motivate executives and senior management of AMAG
Pharmaceuticals, Inc. (the “Company”) toward even higher achievement and
business results, to tie their goals and interests to those of the Company and
its stockholders and to enable the Company to attract and retain highly
qualified executives and employees. The Plan is for the benefit of Participants
(as defined below). Awards made under this Plan constitute Restricted Stock
Units under Section 11 of the Company’s Third Amended and Restated 2007 Equity
Incentive Plan (as may be amended from time to time, the “2007 Plan”) and shall
be granted under, and subject to, the terms of the 2007 Plan.
2.Definitions
For purposes of this Plan:
(a)
“Administrator” means the Compensation Committee of the Board.

(b)
“Award” means a grant to a Participant hereunder.

(c)
“Award Notice” means a notice or agreement provided to a Participant that sets
forth the terms, conditions and limitations of the Participant’s participation
in this Plan, including, without limitation, the Participant’s Target Award.

(d)
“Board” means the Board of Directors of the Company.

(e)
“Closing Stock Price” means the Stock Price as of the last day of any
Performance Measurement Period.

(f)
“Code” means Internal Revenue Code of 1986, as amended.

(g)
“Dividend Value” shall mean the aggregate amount of dividends and other
distributions paid on one share of Stock for which the record date occurred on
or after the first day of the Performance Measurement Period and prior to the
Issuance Date for the Performance Measurement Period (excluding dividends and
distributions paid in the form of additional shares).

(h)
“Effective Date” means February 23, 2017.

(i)
“Employment Agreement” means any applicable agreement between a Participant and
the Company governing employment matters.



5

--------------------------------------------------------------------------------






(j)
“Fair Market Value” means, as of any given date, the fair market value of a
security which shall be the closing sale price reported for such security on the
principal stock exchange or, if applicable, any other national exchange on which
the security is traded or admitted to trading on such date on which a sale was
reported. If there are no market quotations for such date, the determination
shall be made by reference to the last date preceding such date for which there
are market quotations.



(k)
“Grant Date” means the date that the Administrator designates in its approval of
an Award in accordance with applicable law as the date on which the Award is
granted.

(l)
“Index Companies” means the companies included in the NASDAQ Biotechnology
Index, but specifically excluding the Company, as of the first day of the
applicable Performance Period.



(m)
“Index Relative TSR Return” means the Company’s Total Shareholder Return during
the Performance Measurement Period compared to the Total Shareholder Return of
the Index Companies during the Performance Measurement Period. Relative
performance will be determined by numerical ranking the Company and the Index
Companies according to their respective Total Shareholder Return, with a rank of
#1 for the company with the highest Total Shareholder Return through the bottom
ranking equal to the total number of companies in the comparison. After this
ranking, the percentile ranking of the Company relative to the Index Companies
will be determined as follows:

P = 1 -
(R - 1)
 
N

where:
“P” represents the percentile ranking which will be rounded, if necessary, to
the nearest whole percentile by application of regular rounding.

“N” represents the number of Companies in the Index, including the Company.
“R” represents the Company’s numerical ranking among the Index Companies.
(n)
“Initial Stock Price” means the Stock Price as of the first day of any
Performance Measurement Period.



6

--------------------------------------------------------------------------------




(o)
“Participant” means an executive or senior management of the Company selected by
the Administrator to participate in the Plan.

(p)
“Performance Measurement Period” means, unless otherwise specified by the
Administrator at the time an Award is granted, the period commencing on the
Grant Date and ending on the earlier of (i) the date immediately preceding the
third anniversary thereafter or (ii) the date upon which a Sale Event (as
defined in the 2007 Plan) shall occur (the earlier of such dates, the “Valuation
Date”). There shall be overlapping Performance Measurement Periods.

(q)
“Restricted Stock Units” means the restricted stock units of the Company.

(r)
“Stock” means the Company’s common stock.

(s)
“Stock Price” for each of the Company and the Index Companies means, as of a
particular date, the VWAP (volume weighted average price), as determined by
Bloomberg, of the common stock of such company for the 20 trading days ending
on, and including, such date; provided however, that in the event of a Sale
Event, the Company’s Stock Price shall equal the Fair Market Value, as
determined by the Administrator in its discretion, of the total consideration
paid or payable in the transaction resulting in the Sale Event, for one share of
Stock.

(t)
“Target Award” means the target number of Restricted Stock Units that comprise a
Participant’s Award for each Performance Measurement Period, as set forth in the
Participant’s Award Notice.

(u)
“Total Shareholder Return” means for each of the Company and the Index
Companies, with respect to the Performance Measurement Period, the total return
(expressed as a percentage) that would have been realized by a shareholder who
(a) bought one share of common stock of such company at the Initial Stock Price
on the first day of the Performance Measurement Period, (b) reinvested each
dividend and other distribution declared during the Performance Measurement
Period with respect to such share (and any other shares, or fractions thereof,
previously received upon reinvestment of dividends or other distributions or on
account of stock dividends), without deduction for any taxes with respect to
such dividends or other distributions or any charges in connection with such
reinvestment, in additional shares of common stock of such company at a price
per share equal to (i) the Fair Market Value on the trading day immediately
preceding the ex-dividend date for such dividend or other distribution less (ii)
the amount of such dividend or other distribution, and (c) sold such shares on
the Valuation Date at the Fair Market Value of such shares on the Valuation
Date, without deduction for any taxes with respect to any gain on such sale or
any charges in connection with such sale. As set forth in, and pursuant to,
Section 3(b) of this Plan, appropriate adjustments to the Total Shareholder
Return shall be made to take into account all stock dividends, stock splits,
reverse stock splits and



7

--------------------------------------------------------------------------------




the other events set forth in Section 3(b) for each of the Company and the Index
Companies that occur during the Performance Measurement Period.
3.    Administration
(a)    The Plan shall be administered by the Administrator. The Administrator
shall have the discretionary authority to make all determinations (including,
without limitation, the interpretation and construction of the Plan and the
determination of relevant facts) regarding the entitlement to any Award
hereunder and the amount of any Award to be paid under the Plan (including the
number of shares of Stock issuable to any Participant), provided such
determinations are made in good faith and are consistent with the purpose and
intent of the Plan. In particular, but without limitation and subject to the
foregoing, the Administrator shall have the authority:
(i)    to select Participants under the Plan;
(ii)    to determine the Target Award and any formula or criteria for the
determination of the Target Award for each Participant;
(iii)    to determine the terms and conditions, not inconsistent with the terms
of this Plan, which shall govern Award Notices and all other written instruments
evidencing an Award hereunder, including the waiver or modification of any such
conditions;
(iv)    to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable; and
(v)    to interpret the terms and provisions of the Plan and any Award granted
under the Plan (and any Award Notices or other agreements relating thereto) and
to otherwise supervise the administration of the Plan.
(b)    Notwithstanding anything herein to the contrary and without duplication
of Section 3(c) of the 2007 Plan, the Administrator may, in its discretion, make
appropriate adjustments to any Award, any Target Award, any Initial Stock Price,
any Closing Stock Price or the Total Shareholder Return for any period in
connection with or as a result of any of the following events which occur or
have occurred after the Effective Date: reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
similar change in the Company’s capital stock, if the outstanding shares of
Stock are increased or decreased or are exchanged for a different number or kind
of shares or other securities of the Company, or additional shares or new or
different shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Stock or other securities.
(c)    Subject to the terms hereof, all decisions made by the Administrator
pursuant to the Plan shall be final, conclusive and binding on all persons,
including the Company and the Participants. No member of the Board or the
Administrator, nor any officer or employee of the Company acting on behalf of
the Board or the Administrator shall be personally liable for any action,
determination or interpretation taken or made in good faith with respect to the
Plan, and


8

--------------------------------------------------------------------------------




all members of the Board or Administrator and each and any officer or employee
of the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.
4.    Determination and Payment of Awards
(a)    Each Participant’s Award Notice shall specify such Participant’s Target
Award for each Performance Measurement Period. The Target Award shall be
expressed as a number of Restricted Stock Units.
(b)    The Administrator shall determine during the first 60 days following the
end of the Performance Measurement Period the number of Restricted Stock Units
that shall vest on account of the Company’s Index Relative TSR Return in
accordance with the following table:
Index Relative TSR Return
Percentage of 
Target Award Vested
Below 25th Percentile
Below Threshold (0%)
25th Percentile
Threshold (50%)
50th Percentile
Target (100%)
75th Percentile or higher
Maximum (150%)



In the event that the Index Relative TSR Return shall fall between the threshold
and target or between the target and the maximum, linear interpolation shall be
used to determine such number of vested Restricted Stock Units. For purposes of
clarity, (i) in no event shall the percentage of the Target Award that vests
exceed 150%; and (ii) in the event the Index Relative TSR Return does not equal
or exceed the 25th percentile, no portion of the Target Award shall vest.
Notwithstanding anything herein to the contrary, if the Total Shareholder Return
in a Performance Measurement Period is a negative percentage, then in no event
shall the percentage of the Target Award that vests exceed 100%, even if the
Total Shareholder Return would result in a greater percentage pursuant to the
table above.
(c)    In the event that a Sale Event occurs prior to the end of a Performance
Measurement Period, a Participant will be deemed to have earned the number of
Restricted Stock Units equal to the higher of (i) the Target Award, multiplied
by a fraction, the numerator of which shall be the number of calendar days from
the first day of the applicable Performance Measurement Period to the Valuation
Date and the denominator of which shall be the number of days in the Performance
Measurement Period or (ii) the number of Restricted Stock Units based on the
attainment level resulting from the Index Relative TSR Return, calculated from
the first day of the applicable Performance Measurement Period through the end
of the calendar month immediately preceding the date of the Sale Event pursuant
to Section 4(b) above. The foregoing treatment supersedes the treatment of
performance awards upon a Sale Event in the Grantee’s Employment Agreement and
under the 2007 Plan.


9

--------------------------------------------------------------------------------




(d)    Vesting and Settlement. Subject to Section 5, and except as otherwise set
forth in an Award Notice, as soon as practicable (but in no event later than 74
days) following the conclusion of the applicable Performance Measurement Period,
the vested Restricted Stock Units, if any, will be settled in an equal number of
shares of Stock (the “Issuance Date”). On the Issuance Date, the Company shall
also issue to each Participant a number of shares of Stock determined by
multiplying the Dividend Value for the Performance Measurement Period by the
number of shares of Stock issued to such Participant pursuant to the first
sentence of this Section 4(d) and dividing the product by the Fair Market Value
of one share of Stock on the trading day immediately preceding the Issuance
Date.
5.    Termination of Employment. Unless otherwise provided in any Award Notice,
and notwithstanding anything set forth in an Employment Agreement to the
contrary, if at any time prior to the conclusion of any Performance Measurement
Period, a Participant’s employment with the Company terminates for any reason,
such Participant shall automatically forfeit the right to receive any Award not
vested as of the date of termination of employment.
6.    Miscellaneous
(a)    Amendment and Termination. The Company reserves the right to amend or
terminate the Plan at any time in its discretion without the consent of any
Participants, but no such amendment shall adversely affect the rights of the
Participants with regard to outstanding Awards. In the event the Plan is
terminated, the Company shall determine the Awards payable to Participants based
on the Index Relative TSR for each Performance Measurement Period ending on the
date of Plan termination. The Awards for each Performance Measurement Period
shall be further prorated to reflect the shortened Performance Measurement
Period.
(b)    No Contract for Continuing Services. This Plan shall not be construed as
creating any contract for continued services between the Company or any of its
subsidiaries and any Participant and nothing herein contained shall give any
Participant the right to be retained as an employee or consultant of the Company
or any of its subsidiaries.
(c)    No Transfers. A Participant’s rights in an interest under the Plan may
not be assigned or transferred.
(d)    Unfunded Plan. The Plan shall be unfunded and shall not create (or be
construed to create) a trust or separate fund. Likewise, the Plan shall not
establish any fiduciary relationship between the Company or any of subsidiaries
or affiliates and any Participant. To the extent that any Participant holds any
rights by virtue of an Award under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company or any of its
subsidiaries.
(e)    Governing Law. The Plan and each Award Notice awarded under the Plan
shall be construed in accordance with and governed the laws of the State of
Delaware, without regard to principles of conflict of laws of such state.


10

--------------------------------------------------------------------------------




(f)    Tax Withholding. No later than the date as of which an amount first
becomes includible in the gross income of a Participant for income tax purposes,
a Participant will pay to the Company or, if appropriate, any of its
Subsidiaries, or make arrangements satisfactory to the Administrator regarding
the payment of, any United States federal, state or local or foreign taxes of
any kind required by law to be withheld with respect to such amount.
(g)    Construction. Wherever appropriate, the use of the masculine gender shall
be extended to include the feminine and/or neuter or vice versa; and the
singular form of words shall be extended to include the plural; and the plural
shall be restricted to mean the singular.
(h)    Headings. The Section headings and Section numbers are included solely
for ease of reference. If there is any conflict between such headings or numbers
and the text of this Plan, the text shall control.
(i)    Effect on Other Plans. Nothing in this Plan shall be construed to limit
the rights of Participants under the Company’s or its subsidiaries’ benefit
plans, programs or policies.
(j)    Effective Date. The Plan shall be effective as of the Effective Date.




11